DETAILED ACTION
1.	The following communication is in response to applicant's filing on 29-March-2019.  Claims 1-13 are pending in the application.  The IDS received on the same date has been considered.  
	The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.1	The following is an Examiner's Statement of Reasons for the indication of allowable subject matter.  The present application is directed to a non-obvious improvement over the article, from the present IDS, entitled Vision/Odometer Autonomous Navigation Based on RatSLAM for Land Vehicles, which discusses the design of a computer vision and odometer integrated autonomous navigation algorithm, based on the RatSLAM system for land vehicles. The research aims at testing the effectiveness of a vision/odometer bio-inspired navigation approach for land vehicle applications. Images and odometer measurements are inputted into the RatSLAM system. Odometer data can be used to improve the robustness of the RatSLAM system significantly. The proposed system has been verified on real vision/odometer data collected in land vehicle tests. Campus round road experiments illustrate that the algorithm is effective and robust.

2.2	Claims 1-13 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements in the same combination specified in independent claims 1, 7 and 13 for validating odometer performance in an autonomous vehicle in real-time.


2.3	There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
	Dependent claims 2-6 and 8-12 are deemed allowable as depending either directly or indirectly from allowed independent claims 1 and 7. 

Prior Art
3.	The following prior art, discovered in an updated search, was made of record but not relied upon, and is considered pertinent to Applicant’s disclosure, and consists of documents A-C on the attached PTO-892 Notice of References Cited.


Response Guidelines
4.1	Any comments considered necessary by applicant MUST be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance”.

4.2	Any response to the Examiner in regard to this allowance should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor(s): Peter Nolan can be reached at
(571) 272-7016, or Thomas Black can be reached at (571) 272-6956.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661